Citation Nr: 1137523	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  11-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to December 1945.

This case came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss disability did not manifest in service or within one year of discharge, and is unrelated to service.

2.  Tinnitus did not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2010, prior to the initial adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to submit evidence demonstrating that his hearing loss and tinnitus had existed from service to the present.  He was invited to submit or identify any other supportive evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran has also been afforded a VA audiological examination.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing her conclusions.  The report of record is thorough and consistent with contemporaneous treatment records, and the clarification provided subsequent to the examination rendered the information necessary to decide the claim.

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in his VA examination.  

The Board notes that the Veteran's service medical records are apparently not available. The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   Here, the RO has notified the Veteran of the missing records and asked him to submit additional information which might be used to conduct a further search for records.  The analysis below has been undertaken with VA's heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).   

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran is shown to have participated  in combat with the enemy, through evidence that he received a Combat Infantry Badge.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  In this case, the Board accepts that the Veteran was exposed to acoustic trauma during service.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

As noted, service medical records are not associated with the claims file.  Surgeon General's Office records do not reveal any incident of treatment for hearing related complaints.  When he submitted his claim for service connection, the Veteran indicated that his hearing loss and tinnitus began in 1943.  

In a December 2010 statement, the Veteran indicated that he was part of the 15th Air Force at Tunis in late November 1943.  He stated that Headquarters flew to "Beri," Italy on December 2, 1943 and that the area was bombed.  He noted that the SS John Harvey was hit and blew up, and that everyone was knocked flat by the explosion.  He indicated that his hearing was gone, but that he regained some of it by the next morning.  He stated that after three days he was able to work, and that he got used to the buzzing, which never stopped.  This written statement was accompanied by a history printed from the internet.  It notes that the John Harvey was bombed on December 2, 1943 at Bari.  

On VA audiology consultation in November 2006, the Veteran reported that gradual, bilateral hearing loss was first noticed in 1999.  He stated that he was at a church picnic when he noticed that he could not hear, and that he was deaf for three days before his hearing began to improve in his left ear.  He noted that it never returned in his right ear.  He denied tinnitus.  He reported that he had seen several private specialists.  The provider noted that the Veteran had used hearing aids since 1999.  Hearing aids were prescribed.

A VA examination was conducted in May 2011.  The Veteran's history was reviewed.  He related that he was subjected to loud noise when he was stationed in Italy.  He stated that he was with a group of men approximately one mile away, in a building, when there was enemy fire on a harbor with ships full of ammunition.  He stated that following that incident he lost his hearing for approximately three days, and that his hearing eventually returned.  He indicated that he began to wear hearing aids in the early 1960s, but could not give any more specific information.  He endorsed tinnitus in the left ear.  With respect to date of onset, the Veteran was unclear, noting only that he had temporary tinnitus following the reported explosion in service.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
Not reported
Not reported
Not reported
Not reported
Not reported

Left
60
65
95
120
110


The right ear speech recognition score was not measured and the left ear score was 16 percent.  The audiologist noted that the Veteran was first seen at the Fayetteville VA Medical Center in 2006, and that at that time he reported onset of hearing loss in 1999.  She also noted that the record reflected hearing aid use since 1999.  She concluded that it was less than likely that the Veteran's hearing loss and tinnitus were a result of service, but rather due to presumably idiopathic sudden sensorineural hearing loss experienced, by medical documentation, in 1999.

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection is not warranted.  In that regard, the Board notes that the first evidence in the record that shows treatment for hearing loss dates to 2006, at which time the Veteran reported sudden onset of hearing difficulty in 1999.  Thus, by his own report, the Veteran placed onset of his hearing complaints many years following his release from service.    The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates current diagnoses of hearing loss and tinnitus, it does not contain reliable evidence which relates these disabilities to any injury or disease in service.  The Board notes that there is no indication of hearing loss or ringing in the ears for years following service.

The Board has considered the Veteran's statements concerning the etiology of his claimed hearing loss disability and tinnitus.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, while the Board recognizes that the Veteran is sincere in his belief that his hearing problems had their onset in service, and his lay report of subjective complaints is entitled to some probative weight, the Board also notes that this report is based on recollections offered more than six decades after his discharge from service.  

In determining whether statements by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board acknowledges that the Veteran is competent to diagnose and report on simple conditions, such as hearing difficulty and associated symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless o flack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran reported on consultation with a VA audiologist in 2006 that his hearing problems dated to 1999, and that he began to use amplification at that time.  In light of this history, the Board finds that the Veteran's report of hearing difficulty and tinnitus since service is not credible.  The Board finds these statements, made directly to a health care provider during the course of receiving medical treatment, to be more credible and persuasive evidence as to his history of symptomatology than subsequent statements that his symptoms began in-service and continued thereafter.  The Board also notes that, at his VA examination, the Veteran stated that he began to use hearing aids in the 1960s, but was unable to provide further detail.  This is obviously inconsistent with his previous report of onset dating to 1999.  However, this statement, if accurate, still places onset of hearing problems many years following service.  Having found that there is no credible lay evidence of chronic symptoms during service or a continuity of symptoms since service, the Board further finds that the Veteran is not competent to otherwise suggest a link between the claimed disabilities and service.  See Jandreau.  The Board concludes that the etiology of these claimed disabilities is far too complex a medical question to lend itself to the opinion of a layperson.  

Moreover, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current hearing difficulty and service, and the Board concludes that this opinion ultimately outweighs any lay reports of continuity of symptomatology since service.  As noted, that examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner obtained a history from the Veteran, noted his history, and conducted a complete examination.  The examiner also considered the results of objective hearings tests during service, which the examiner found to be the most significant evidence of record in determining whether the claimed disability is related to service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's lay assertions to the contrary.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability and tinnitus, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


